TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00056-CV


                                     In re Wesley Perkins


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus, emergency motion to abate, and emergency

motion to stay are denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: February 5, 2021